Case: 15-41468      Document: 00513414646         Page: 1    Date Filed: 03/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                      No. 15-41468                               FILED
                                                                            March 10, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                 Clerk

                                                 Plaintiff-Appellee

v.

JOSE RAUL MENDEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 5:13-CR-3


Before GRAVES, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Jose Raul Mendez, federal prisoner # 42794-177, was sentenced to 120
months in prison for illegal reentry following deportation in violation of 8
U.S.C. § 1326. The district court entered the judgment of conviction on March
11, 2013. Mendez filed a pro se notice of appeal on October 26, 2015, more than
two and one-half years after entry of the judgment and well beyond the time
for appealing and the time for extending the appeal period. See FED. R. APP.
P. 4(b)(1)(A), (b)(4). Mendez’s appeal, which is far outside the time limit, is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41468    Document: 00513414646     Page: 2   Date Filed: 03/10/2016


                                 No. 15-41468

frivolous. See United States v. Leijano-Cruz, 473 F.3d 571, 574 (5th Cir. 2006).
Consequently, the appeal is DISMISSED, see 5TH CIR. R. 42.2, and Mendez’s
motion for leave to proceed in forma pauperis on appeal is DENIED.




                                       2